Citation Nr: 0948853	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-23 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980, 
from June 1991 to December 1991, and from January 1998 to 
July 1998. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2007, the Veteran appeared at a videoconference 
hearing at the RO, before the undersigned.  

The Board remanded the Veteran's appeal in March 2008.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right 
ear hearing loss was manifested by no more than Level VI  
impairment.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.385, 4.85, 4.86, 4.87, 4.1 Diagnostic Code 
(DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thus, no further development is required with respect to the 
duty to notify.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of January 30, 2004, the date 
of his claim for increase, and an initial 0 percent rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, obtained VA outpatient 
treatment records, afforded the Veteran examinations, 
provided the Veteran an opportunity to testify before the 
Board, and assisted him in obtaining evidence.  Based on the 
foregoing, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file, and the Veteran has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran maintains that his service-connected right ear 
hearing disability is more severe than currently rated.  In 
that regard, disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

As in this case, the appeal stems from an initial rating, VA 
must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In the September 2004 rating decision, the RO granted the 
Veteran service connection for his right ear hearing loss at 
0 percent disabling, effective January 30, 2004, the date of 
claim.  As indicated above, the Veteran contends that his 
right ear hearing loss disability is more severe than 
currently rated.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical row appropriate to 
the numeric designation level for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  
38 C.F.R. §§ 4.85(b), 4.87.

If, as in this case, impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation of hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes a 
June 2004 VA examination, a November 2005 VA examination, a 
November 2007 hearing, a March 2008 VA examination, and a May 
2008 VA examination.  

The Veteran underwent a VA audiological examination in June 
2004.  The examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
65
60
65
65

Based upon the above findings, the Veteran's puretone average 
for his right ear was recorded as 64.  Speech recognition was 
64 percent for his right ear. 

The findings of the aforementioned VA examination, when 
applied to the rating criteria for hearing impairment, do not 
satisfy the criteria for a compensable evaluation for right 
ear hearing loss.  Specifically, the Veteran's right ear 
manifested an average puretone threshold of 64 decibels, with 
a 64 percent speech discrimination.  Referring to 38 C.F.R. § 
4.85, Table VI, the Veteran's right ear hearing loss to be 
Level VI impairment.  The Veteran's left ear is not service 
connected, thus a roman numeral I is used in Table VII of 38 
C.F.R. § 4.85(f).  These results applied to Table VII result 
in a noncompensable evaluation.  The Veteran's service-
connected right ear does demonstrate an exceptional pattern 
of hearing impairment under the provision of 38 C.F.R. §§ 
4.86(a), however, when the aforementioned results are applied 
to the rating criteria, the criteria for a compensable 
evaluation for right ear hearing loss have not been met under 
4.86(a).  Specifically, referring to 38 C.F.R. § 4.85, Table 
VIA, the Veteran's right ear hearing loss to be Level V 
impairment.  Again, the Veteran's left ear is not service 
connected, thus a roman numeral I is used in Table VII of 38 
C.F.R. § 4.85(f).  These results applied to Table VII result 
in a noncompensable evaluation.



The Veteran underwent a VA audiological examination in 
November 2005.  The examination revealed the following 
puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
60
45
60
60

Based upon the above findings, the Veteran's puretone average 
for his right ear was recorded as 56.  Speech recognition was 
86 percent for his right ear. 

The findings of the aforementioned VA examination, when 
applied to the rating criteria for hearing impairment, show 
that the criteria for a compensable evaluation for right ear 
hearing loss have not been met.  Specifically, the Veteran's 
right ear manifested an average puretone threshold of 56 
decibels, with a 86 percent speech discrimination.  Referring 
to 38 C.F.R. § 4.85, Table VI, the Veteran's right ear 
hearing loss to be Level II impairment.  The Veteran's left 
ear is not service connected, thus a roman numeral I is used 
in Table VII of 38 C.F.R. § 4.85(f).  These results applied 
to Table VII result in a noncompensable evaluation.  The 
Veteran's service-connected right ear does not demonstrate an 
exceptional pattern of hearing impairment under the provision 
of 38 C.F.R. §§ 4.86(a) or (b).  

During the November 2007 hearing before the Board via 
videoconference, the Veteran testified that his service-
connected right ear hearing disability had increased in 
severity.  

The Veteran underwent a VA audiological examination in March 
2008.  The examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
55
50
60
60

Based upon the above findings, the Veteran's puretone average 
for his right ear was recorded as 56.  Speech recognition 
scores were not provided; the examiner indicated that the 
scores were not considered acceptable for rating purposes.    

The findings of the aforementioned VA examination, when 
applied to the rating criteria for hearing impairment, do not 
satisfy the criteria for a compensable evaluation for right 
ear hearing loss.  Specifically, the Veteran's right ear 
manifested an average puretone threshold of 56 decibels. 
Referring to 38 C.F.R. 
§ 4.85, Table VIA, the Veteran's right ear hearing loss to be 
Level IV impairment.
The Veteran's left ear is not service connected, thus a roman 
numeral I is used in Table VII of 38 C.F.R. § 4.85(f).  These 
results applied to Table VII result in a noncompensable 
evaluation.  The audiometric findings on this examination did 
not demonstrate an exceptional pattern of hearing impairment 
under the provision of 
38 C.F.R. §§ 4.86(a) or (b).  

The Veteran underwent a VA audiological examination in May 
2008.  The examination revealed the following puretone 
thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
60
50
60
60

Based upon the above findings, the Veteran's puretone average 
for his right ear was recorded as 58.  Speech recognition 
scores were not provided; the examiner indicated that the 
scores were not considered acceptable for rating purposes, 
due to the pattern of responses.    

The findings of the aforementioned VA examination, when 
applied to the rating criteria for hearing impairment, do not 
satisfy the criteria for a compensable evaluation for right 
ear hearing loss.  Specifically, the Veteran's right ear 
manifested an average puretone threshold of 58 decibels. 
Referring to 38 C.F.R. 
§ 4.85, Table VIA, the Veteran's right ear hearing loss to be 
Level IV impairment.
The Veteran's left ear is not service connected, thus a roman 
numeral I is used in Table VII of 38 C.F.R. § 4.85(f).  These 
results applied to Table VII result in a noncompensable 
evaluation.  The Veteran's service-connected right ear does 
not demonstrate an exceptional pattern of hearing impairment 
under the provision of 
38 C.F.R. §§ 4.86(a) or (b).  

The Board notes that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Such was not accomplished in the most recent VA examinations.  
However, the November 2005 examiner did consider the 
functional impact of hearing loss on the Veteran's everyday 
life.  Specifically, that examination report noted that the 
Veteran had difficulty hearing when someone whispered.  It is 
noted that the audiometric results yielded in November 2005 
and those shown upon most recent examination in May 2008 are 
very similar.  Thus, it is reasonable to conclude that the 
functional impact of such hearing loss was also similar in 
2005 and 2008.  Accordingly, any deficiency with respect to 
Martinak by the most recent examiner is overcome by the 
earlier examination.  It is further noted that the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Martinak, 21 Vet. App. 447, 
455 (2007).  In this case, the Veteran has not alleged any 
prejudice.  

In sum, the evidence of record does not demonstrate a 
compensable evaluation for right ear hearing loss for any 
portion of the rating period on appeal.  Without an 
approximate balance of positive and negative evidence that 
would give rise to a reasonable doubt in favor of the 
appellant receiving an increased rating, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 54.

					(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable evaluation for service-connected 
right ear hearing loss is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


